DETAILED ACTION
This communication is responsive to the application # 16/910,954 filed on June 24, 2020. By Preliminary Amendment on July 14, 2020 claims 1-20 are pending and are directed toward DATA TRANSFER METHOD AND VIRTUAL SWITCH.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/CN2017/119103 application filed on December 27, 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/119103 application as required by 37 CFR 1.55.
 (F) For applications entering the national stage under 35 U.S.C. 371 from an international application, the claim for priority must be made and a certified copy of the foreign application must be filed within the time limit set forth in the PCT Articles and Regulations.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jameson et al. (US 2017/0359310, Pub. Date: Dec. 14, 2017) from IDS, hereinafter referred to as Jameson.
As per claim 1, Jameson teaches a data transfer method implemented by a virtual switch (Along with virtualization, software-based control of network services and functions has also become widespread using software controllers for implementing various network functionality. For example, software-defined networking (SDN) represents an important step towards network virtualization and abstraction and may allow for a logical network entity to be instantiated automatically using software instructions, rather than manually from user input. Jameson, [0003]), wherein the data transfer method comprises:
receiving a first data packet (702, FIG.7, Jameson);
extracting characteristic information of the first data packet (704, FIG.7, Jameson);
determining, based on the characteristic information (706-710, FIG.7, Jameson), whether an expedited forwarding rule is configured for a data stream to which the first data packet belongs (712, FIG.7, Jameson), wherein the expedited forwarding rule indicates that a second data packet in the data stream has been verified by a security verification system with a secure verification result (716-718, FIG.7, Jameson); and
bypassing the security verification system to send the first data packet to a receive end when the expedited forwarding rule is configured for the data stream(720, 734, 736, FIG.7 (Cont’d), Jameson).
As per claim 2, Jameson teaches the data transfer method of claim 1, further comprising forwarding the first data packet to the security verification system when the expedited forwarding rule is not configured for the data stream (720, 722, 736, FIG.7 (Cont’d), Jameson).
As per claim 3, Jameson teaches the data transfer method of claim 1, wherein before extracting the characteristic information, the data transfer method further comprises: determining whether security verification on the first data packet has been performed (704, FIG.7, Jameson); and extracting the characteristic information of the first data packet when the security verification on the first data packet has not been performed (710, FIG.7, Jameson).
As per claim 4, Jameson teaches the data transfer method of claim 3, wherein when the security verification on the first data packet has been performed, the data transfer method further comprises: establishing, based on the characteristic information, the expedited forwarding rule for the data stream; and sending the first data packet to the receive end (730-736, FIG.7, Jameson).
As per claim 5, Jameson teaches the data transfer method of claim 3, wherein after determining that the security verification on the first data packet has not been performed and before extracting the characteristic information, the data transfer method further comprises: determining; whether the first data packet is based on Internet Protocol (IP); and extracting the characteristic information when the first data packet is based on IP ([0004], Jameson).
As per claim 7, Jameson teaches the data transfer method of claim 1, wherein the characteristic information comprises Internet Protocol (IP) quintuplet information, and wherein the IP quintuplet information comprises: an IP address of a transmit end that sends the first data packet to the virtual switch; an IP address of the receive end; a port number of the transmit end; a port number of the receive end; and a transport layer protocol of the first data packet, and wherein the expedited forwarding rule comprises the IP quintuplet information ([0028], Jameson).
Claims 8-13, and 15-19  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Jameson et al. (US 2017/0359310, Pub. Date: Dec. 14, 2017) from IDS, in view of Rodillas (PAN-OS 8.0: New Non-IP Protocol Control Feature Secures ICS Layer-2 Networks, 2 pages, February 10, 2017), hereinafter referred to as Jameson and Rodillas.
As per claim 6, Jameson teaches the data transfer method of claim 5, but does not teach non IP protocols, Rodillas however teaches further comprising: determining that the first data packet is not based on IP, and forwarding, the first data packet to the security verification system (With the non-IP protocol control feature, users can define a zone protection profile that blocks GOOSE traffic into the IEC 61850 zone, thereby preventing the attack and associated undesirable events. Attack scenarios from the IEC 61850 that zone “upstream” to the business zone seem to be less of a concern, but a zone protection profile in that direction could also be easily applied. Rodillas, page 1).
MOTIVATION: This feature enhances the zone protection profile with the ability to create and apply a filter to any zone to block or explicitly permit traffic based on the header's ether-type value (Rodillas, page 1). 
Jameson in view of Rodillas are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jameson in view of Rodillas. This would have been desirable because his feature enhances the zone protection profile with the ability to create and apply a filter to any zone to block or explicitly permit traffic based on the header's ether-type value (Rodillas, page 1).

Claims 14 and 20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation (obviousness) as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492